Exhibit 10.1

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

1993 STOCK INCENTIVE PLAN

(As Amended and Restated Effective February 28, 2007)

1. History and Effective Date. On September 14, 1993, the Board of Directors of
Allscripts Healthcare Solutions, Inc., successor-by-merger to Allscripts, Inc.
(the “Company”), approved the adoption of the Company’s 1993 Stock Incentive
Plan (the “Plan”), which was amended and restated on June 7, 1999 and has been
subsequently amended thereafter. The Company had previously adopted the
Incentive Stock Option Plan (the “Initial Option Plan”), a 1990 Stock Option
Plan (the “1990 Plan”), a Consultant Option Plan (the “Consultant Plan”) and an
Amended and Restated 1993 Eligible Director Stock Option Plan (the “Director
Plan”) (the Initial Option Plan, 1990 Plan, Consultant Plan and Director Plan
being collectively referred to herein as the “Predecessor Plans”). Following the
adoption of the Plan, shares attributable to awards that were forfeited or
cancelled under the Predecessor Plans were added back to the shares available
for awards under this Plan.

Effective June 28, 1999 the Company effected a reverse split of its common
shares, $0.01 par value per share (the “Common Shares”), pursuant to which each
Common Share was converted into one-sixth of a Common Share (the “Reverse
Split”), and all references in this Plan to numbers of Common Shares shall
reflect the Reverse Split.

2. Purpose; Types of Awards. The purpose of the Plan is to provide a means
whereby the Company may, through the grant of equity-based incentives to key
individuals who perform services for or on behalf of the Company (such as
employees, officers, Eligible Directors, consultants and agents of the Company),
attract and retain persons of ability as key individuals and motivate such
persons to exert their best efforts on behalf of the Company. “Eligible
Directors” means members of the Board of Directors of the Company who are not
employees or officers of the Company or of any other entity and who do not own
beneficially, or are not affiliated with an entity that owns beneficially 10% or
more of the Company’s outstanding voting securities on the date when Stock
Incentives are to be granted to such persons under the Plan. The Plan authorizes
the grant to such key individuals of the Company of equity-based incentives in
the form of (a) incentive stock options (“ISOs”) to purchase Common Shares that
are intended to qualify under Section 422 of the Internal Revenue Code of 1986,
as amended from time to time (the “Code”), (b) nonqualified stock options to
purchase Common Shares that are not intended to qualify under Code Section 422
(“Nonqualified Options”), (c) stock appreciation rights (“SARs”), (d) Common
Shares, the vesting of which is subject to restrictions and conditions
(“Restricted Stock”), and (e) the right to receive Common Shares in the future,
provided that certain restrictions and conditions are satisfied (“Restricted
Stock Units”). ISOs and Nonqualified Options are referred to collectively under
the Plan as “Options.” Options, SARs, Restricted Stock and Restricted Stock
Units are referred to collectively as “Stock Incentives” under the Plan.

3. Number of Shares Available Under Plan. Stock Incentives may be granted by the
Company from time to time to key individuals who perform services for or on
behalf of the Company (such recipients being hereafter referred to as
“grantees”). The maximum number of Common Shares that may be issued pursuant to
all grants under this Plan shall not exceed 11,593,489, plus shares attributable
to awards that were forfeited or cancelled under the Predecessor Plans. The
Common Shares issued upon exercise of Stock Incentives granted under this Plan
may be authorized and unissued shares or shares held by the Company in its
treasury, or both. Any shares subject to a Stock Incentive that lapses, expires,
terminates, is forfeited or is cancelled under the Plan or any Predecessor Plan
without the issuance of Common Shares (including, if applicable, Common Shares
that are not issued because they were used to satisfy tax withholding or payment
of the exercise price of a Stock Incentive), shall again become available for
issuance of Stock Incentives under the Plan. In no event shall the number of
Common Shares underlying Stock Incentives granted hereunder to any individual in
any twelve-month period exceed 3,000,000 Common Shares.

 

B-1



--------------------------------------------------------------------------------

4. Administration. This Plan shall be administered by the Compensation Committee
(the “Committee”) as appointed by the Board of Directors of the Company (the
“Board”). To the extent that the Board deems it necessary or desirable, each
member of the Committee shall qualify as a “non-employee director” within the
meaning of Rule 16b-3 under the Securities Exchange Act of 1934, and as an
“outside director” within the meaning of Section 162(m) of the Code.

The Committee may interpret the Plan, prescribe, amend, and rescind any rules
and regulations necessary or appropriate for the administration of the Plan, and
make such other determinations and take such other action as it deems necessary
or advisable, except, as otherwise expressly reserved in the Plan to the Board.

The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent.

No member or former member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Stock Incentive
awarded under it. To the maximum extent permitted by applicable law, each member
or former member of the Committee shall be indemnified and held harmless by the
Company against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan
unless arising out of such member’s or former member’s own fraud or bad faith.
Such indemnification shall be in addition to any rights of indemnification the
members or former members may have as directors or under the By-Laws of the
Company.

5. Eligibility and Awards. The Committee shall, subject to the limitations of
the Plan, have full power and discretion to establish selection guidelines; to
select eligible persons for participation; and to determine the form of grant,
either in the form of Options, SARs, Restricted Stock or Restricted Stock Units,
or combinations thereof, the number of Common Shares subject to the grant, the
fair market value of the Common Shares, when necessary, the restriction and
forfeiture provisions relating to Common Shares, the time and conditions of
vesting or exercise, the conditions, if any, under which time of vesting or
exercise may be accelerated, the conditions, form, time, manner and terms of
payment of any award, and all other terms and conditions of the grant; provided,
however, that ISOs shall not be granted to any individual who is not an employee
of the Company. Each Stock Incentive award under the Plan shall be evidenced by
a written agreement setting forth the terms and conditions applicable to such
award, as determined by the Committee in its sole discretion.

6. Terms and Conditions of Options. Each Option granted under the Plan shall be
subject to the following terms and conditions, and to such other terms and
conditions as the Committee may deem appropriate, which shall be specified in
the Option agreement:

(a) Term. Each Option agreement shall specify the period for which the Option is
exercisable and shall provide that the Option shall expire at the end of such
period.

(b) Exercise Price. The per share exercise price of each Option shall be
determined by the Committee at the time the Option is granted and shall not be
less than the fair market value of a share on the grant date.

(c) Exercise of Options. No part of any Option may be exercised until the
grantee has satisfied the conditions (e.g., such as remaining in the employ of
the Company for a certain period of time), if any, specified by the Committee.
An Option may be exercised, to the extent exercisable by its terms, at such time
or times as may be determined by the Committee. The Committee, in its sole
discretion, shall establish the terms and conditions, regarding the period of
time, if any, that an Option may be exercised following a grantee’s termination
of service with the Company. If an Option is granted in tandem with an SAR,
exercise of the Option shall result in termination of the related SAR with
respect to the shares exercised, and vice versa.

 

B-2



--------------------------------------------------------------------------------

(d) Payment of Purchase Price Upon Exercise of an Option. Upon the exercise of
an Option, the purchase price shall be paid in cash or, if the Committee so
provides, in Common Shares of the Company valued at their fair market value on
the date of exercise, or in any combination of cash or Common Shares. For
purposes of the Plan, “fair market value” means, as of any date, if the Common
Shares are actively traded or quoted on an established market (such as a
national securities exchange or the National Association of Securities Dealers
Automated Quotation System (“Nasdaq”)), the closing price of the Common Shares
on such date or, if the shares are not actively traded or quoted in an
established market, the value that the Committee determines is the fair market
value in good faith and in its sole discretion.

(e) Special Rules Applicable to ISOs. In addition to the foregoing, ISOs shall
be subject to the following special rules:

(i) An ISO must be granted within ten years of the date this amendment and
restatement of this Plan was adopted by the Board.

(ii) The term of the ISO may not be more than ten years from the date the ISO is
granted (five years, in the case of a person who owns, directly or indirectly,
within the meaning of Section 424(d) of the Code, stock representing more than
10% of the voting power of all classes of stock of the Company on the date the
ISO is granted).

(iii) The per share exercise price of an ISO shall not be less than the fair
market value (or if granted to a person who owns, directly or indirectly, within
the meaning of Section 424(d) of the Code, stock representing more than 10% of
the voting power of all classes of stock of the Company, 110% of fair market
value) (but in no event less than the par value) of the Common Shares of the
Company on the date the ISO is granted.

(iv) No ISO may be granted under the Plan to any employee if in the calendar
year in which the ISO is first exercisable the aggregate fair market value
(determined as of the date of grant) of Common Shares of the Company for which
such employee has been granted ISOs that first become exercisable in such
calendar year exceeds $100,000.

(v) If the grantee dies, his or her ISO may be exercised, to the extent that the
grantee could have done so at the date of death, by the person or persons to
whom the grantee’s rights under the ISO pass by will or applicable law, or if no
such person has such right, by the grantee’s executors or administrators, at any
time, or from time to time, for up to one year after the date of the grantee’s
death (as the Committee may specify in the Option agreement), but not later than
the expiration date specified in the Option agreement.

(vi) If a grantee’s employment with the Company terminates because of permanent
disability, the grantee may exercise his or her ISO, to the extent exercisable
at the date of such termination, at any time, or from time to time, within one
year of such termination, but not later than the expiration date specified in
the Option agreement. For purposes of the Plan, the term “permanent disability”
means the permanent incapacity of a grantee to perform the usual duties of his
or her employment by reason of physical or mental impairment. Permanent
disability shall be deemed to exist when so determined by the Committee based
upon a written opinion of a licensed physician who has been approved by the
Committee.

(vii) If a grantee’s employment with the Company terminates for any reason other
than death or permanent disability, the grantee may exercise his or her ISO, to
the extent exercisable at the date of such termination, at any time, or from
time to time, during the three month period following such termination date, but
not later than the expiration date specified in the Option agreement.

To the extent that any Option granted under the Plan is intended to be an ISO,
but does not satisfy the requirements of Code Section 422, such Option shall be
treated as a Nonqualified Option.

 

B-3



--------------------------------------------------------------------------------

(f) Repricing. Except for adjustments pursuant to paragraph 12 (relating to
adjustments to shares), the purchase price for any outstanding Option granted
under the Plan may not be decreased after the date of grant nor may an
outstanding Option granted under the Plan be surrendered to the Company as
consideration for the grant of a new Option with a lower exercise price, without
the approval of the Company’s stockholders.

7. Terms and Conditions of SARs. A grantee who is awarded a SAR shall have the
right to receive cash or Common Shares having a fair market value equal to the
appreciation in market value of a stated number of Common Shares from the date
of grant. Each SAR granted under the Plan shall be subject to the following
terms and conditions, and to such other terms and conditions as the Committee
may deem appropriate, which shall be specified in the SAR agreement.

(a) Term. Each SAR agreement shall specify the period for which the SAR is
exercisable and shall provide that the SAR shall expire at the end of such
period. SARs may be granted in tandem with or with reference to an Option, in
which event the grantee may elect to exercise either the Option or the SAR (as
to the same Common Shares subject to the Option and the SAR), or the SAR may be
granted independently of a related Option. A SAR shall be exercisable not more
than ten years after the date of grant if granted in tandem with or with
reference to an ISO.

(b) Exercise of SARs. No part of any SAR may be exercised until the grantee has
satisfied the conditions (e.g., such as remaining in the employ of the Company
for a certain period of time), if any, specified by the Committee. A SAR may be
exercised, to the extent exercisable by its terms, at such time or times as may
be determined by the Committee. The Committee, in its sole discretion, shall
establish the terms and conditions, regarding the period of time, if any, that a
SAR may be exercised following a grantee’s termination of service with the
Company. If a SAR is granted in tandem with an Option, exercise of the SAR shall
result in termination of the related Option with respect to the number of shares
exercised, and vice versa.

(c) Payment. Upon exercise of a SAR, the grantee shall be paid the excess of the
then fair market value of the number of shares to which the SAR relates over the
fair market value of such number of shares at the date of grant of the SAR or of
the related Option, as the case may be. Such excess shall be paid in cash or in
Common Shares having a fair market value equal to such excess, or a combination
thereof, as the Committee shall determine.

8. Terms and Conditions of Restricted Stock and Restricted Stock Units. The
Committee may award a grantee Restricted Stock or Restricted Stock Units, as
determined by the Committee in its sole discretion. For purposes of the Plan,
“Restricted Stock” is a grant of Common Shares, and a “Restricted Stock Unit” is
the grant of the right to receive Common Shares in the future, with such Common
Shares, or right to future delivery, subject to a risk of forfeiture or other
restrictions. The period beginning on the date of grant of Restricted Stock or
Restricted Stock Units and ending on the date of vesting of such stock or units,
is referred to as the “Restricted Period.”

(a) Eligibility; Terms of Awards. The Committee shall designate the grantees to
whom Restricted Stock or Restricted Stock Units are to be awarded and the number
of Common Shares or units that are subject to each such award, subject to such
restrictions, limitations and conditions as the Committee, in its sole
discretion, deems appropriate, as set forth in the Restricted Stock agreement
applicable to the award.

(b) Restricted Period. During the Restricted Period with respect to an award of
Restricted Stock, in addition to the other terms and conditions established by
the Committee, the following terms and conditions shall apply:

 

B-4



--------------------------------------------------------------------------------

(i) The shares of Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated until the termination of the
applicable Restricted Period or for such period of time as shall be established
by the Committee and as shall be specified in the Restricted Stock agreement, or
upon earlier satisfaction of other conditions as specified by the Committee in
its sole discretion and set forth in the Restricted Stock agreement. All rights
with respect to the Restricted Stock granted to a grantee under the Plan shall
be exercisable during his or her lifetime only by such grantee.

(ii) The grantee shall be treated as the owner of shares of Restricted Stock
(but not Restricted Stock Units) and shall have the right to vote such shares
and shall be entitled to receive all dividends and other distributions paid with
respect to the Restricted Stock. If any such dividends or distributions are paid
in Common Shares or other property, such shares or property shall be subject to
the same restrictions as the shares of Restricted Stock with respect to which
they were paid.

(iii) Each certificate representing shares of Restricted Stock granted pursuant
to the Plan shall bear the following legend, in addition to such other legends
as the Committee deems appropriate, including those to reflect restrictions
under applicable Federal or state securities law:

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Allscripts Healthcare
Solutions, Inc. 1993 Stock Incentive Plan, as amended, and rules and
administration adopted pursuant to such Plan, and a Restricted Stock Agreement.
A copy of the Plan, such rules and such Restricted Stock Agreement may be
obtained from the Secretary of Allscripts Healthcare Solutions, Inc.”

(c) Removal of Restrictions. Except as otherwise provided in the Plan or a
Restricted Stock agreement, after the last day of the Restricted Period with
respect to all or a portion of the Restricted Stock, the shares that are no
longer subject to the Restricted Period shall become freely transferable by the
grantee. As soon as practicable after the end of the Restricted Period, a new or
additional certificate for such shares without the legend set forth in paragraph
8(b) shall be delivered to the grantee. Restricted Stock Units for which the
Restricted Period has ended may be paid in cash, Common Shares, or any
combination thereof, as determined by the Committee.

9. Performance Based Awards. The Committee may designate whether any Stock
Incentive granted to any grantee is intended to be “performance-based
compensation” as that term is used in Section 162(m) of the Code. Any such Stock
Incentives designated as intended to be “performance-based compensation” shall
be conditioned on the achievement of one or more performance measures, to the
extent required by Code Section 162(m). The performance measures shall be based
on any one or more of the following, as selected by the Committee: total
shareholder return, return on equity, return on capital employed, return on
invested capital, cash flow, cumulative cash flow, operating profit, gross or
pre-tax profits, post-tax profits, gross or net margins, consolidated net
income, economic value added, improvements in financial ratings, achievement of
balance sheet or income statement objectives, market or category share or costs.
For Stock Incentives that are intended to be performance-based compensation
under this paragraph 9, the grant of the Stock Incentive and the establishment
of the performance measures shall be made during the period required under Code
Section 162(m). The payout of any such Stock Incentive to a “covered employee”
(within the meaning of Code Section 162(m)) may be reduced, but not increased,
based on the degree of attainment of other performance criteria or otherwise at
the discretion of the Committee. The number of Common Shares which may be issued
in any fiscal year with respect to Restricted Stock or Restricted Stock Units
that are intended to be performance-based compensation under this paragraph 9
shall not exceed 3,000,000 shares.

 

B-5



--------------------------------------------------------------------------------

10. Transferability. Except as provided in this paragraph 10, no Stock Incentive
may be assigned or otherwise transferred. Each Stock Incentive granted under the
Plan shall be transferable by will and by the laws of descent and distribution.
In addition, under such rules and procedures as the Committee may establish and
subject to the discretion of the Committee, the grantee of a Nonqualified Option
may transfer such Option, without value, to a member of the grantee’s immediate
family or to a trust or partnership for the benefit of the grantee or his or her
immediate family, provided that (i) the applicable Option agreement expressly so
permits and (ii) the grantee provides such documentation or information
concerning any such transfer or transferee as the Committee may reasonably
request. Any Option held by a transferee shall be subject to the same terms and
conditions that applied immediately prior to the transfer. No ISO may be
assigned or otherwise transferred in any manner.

11. No Rights as a Stockholder. No grantee shall have any rights as a
stockholder with respect to any Common Shares underlying Stock Incentives
granted under the Plan prior to the date, if any, Common Shares are issued in
the grantee’s name.

12. Adjustments in Event of Change in Common Shares. If during the term of this
Plan, there shall be any change in the Company’s Common Shares through a merger,
consolidation, reorganization, recapitalization or otherwise, or if there shall
be a dividend on the Company’s Common Shares, payable in Common Shares, or if
there shall be a stock split, combination or other change in the Company’s
issued Common Shares, the Common Shares available under this Plan shall be
increased or decreased proportionately to give effect to such change in the
Common Shares and the number of shares subject to then existing Stock Incentives
and, if applicable, the exercise price thereof, shall be proportionately
adjusted so that upon the issuance of Common Shares pursuant to such Stock
Incentives, the person receiving such Common Shares will receive the securities
which would have been received if the issuance of Common Shares pursuant to the
Stock Incentives had occurred immediately prior to such merger, consolidation,
reorganization, recapitalization, dividend, stock split, combination or other
change provided, however, in the event of a merger, consolidation, or similar
event with another corporation, all or any portion of the Stock Incentives may
be cancelled by the Committee on or immediately prior to the effective date of
the applicable transaction, if the Committee gives reasonable advance notice of
the cancellation to each affected grantee and either: (i) the grantee is
permitted to exercise the Stock Incentive, where applicable, for a reasonable
period prior to the effective date of the cancellation; or (ii) the grantee
receives payment or other benefits that the Committee determines to be
reasonable compensation for the value of the cancelled Stock Incentives. Each
such Stock Incentive shall be adjusted to nearest whole share, rounding
downwards. In no event shall any fractional share become subject to a Stock
Incentive issued hereunder.

13. Compliance with Other Laws and Regulations. The Plan, the grant and exercise
of Stock Incentives thereunder, and the obligation of the Company to sell and
deliver Common Shares under such Stock Incentives, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required. If at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the shares covered by the Plan upon any national securities
exchange or under any state or federal law, or the consent or approval of any
government regulatory body, is necessary or desirable as a condition of, or in
connection with, the sale or purchase of shares under the Plan, no shares will
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained, or otherwise provided for,
free of any conditions not acceptable to the Committee. If shares are not
required to be registered, but are exempt from registration, upon transfer of
any shares pursuant to the exercise or vesting of a Stock Incentive, the Company
may require each grantee, to represent that the shares are being acquired for
investment only and not with a view to their sale or distribution, and to make
such other representations deemed appropriate by counsel to the Company. Stock
certificates evidencing unregistered shares acquired upon exercise of Stock
Incentives shall bear any legend required by applicable state securities laws
and a restrictive legend substantially as follows:

 

B-6



--------------------------------------------------------------------------------

The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Act”), and may not be transferred in the absence
of such registration or an opinion of counsel acceptable to the Company that
such transfer will not require registration under such Act.

14. No Rights to Continued Employment. The Plan and any Stock Incentive granted
under the Plan shall not confer upon any grantee any right with respect to
employment or the continuance of employment by the Company, nor shall they
affect in any way the right of the Company to terminate the grantee’s
relationship with the Company (including his or her employment) at any time.

15. Withholding. The Committee in its discretion may cause to be made as a
condition precedent to the payment of any cash or stock, appropriate
arrangements for the withholding of any federal, state, local or foreign taxes.

16. Amendment, Suspension and Discontinuance. The Board may from time to time
amend, suspend or discontinue the Plan; provided, however, no action of the
Board may, without the approval of the Company’s stockholders (a) increase the
number of shares reserved for Stock Incentives pursuant to paragraph 3;
(b) permit granting of any ISO at any option price less fair market value at the
date of grant; (c) change the class of individuals eligible to receive Stock
Incentives; (d) permit the granting of Stock Incentives after the termination
date provided for in paragraph 17; or (e) materially (within the meaning of
rules of Nasdaq) change the terms of the Plan.

17. Term of Plan. This Plan shall terminate and no Stock Incentive shall be
granted after April 23, 2014; provided that any Stock Incentives granted prior
to such date may be exercised in accordance with their terms.

18. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Illinois.

 

B-7